Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
Claims 1, 24, 25, 31, & 33-38 are addressed herein.

Information Disclosure Statement
References on the IDS 9/16/2022 are struck through are because of one of the following: US 20030152483 and CN2712358 do not seemingly have relevance to the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24, 25, 31, & 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant specification notes that, in the elected embodiment of Figs. 12-16, the ribs 532 “produce alternating light/dark regions that some insect species find attractive” - since these ribs are the disclosed “features that produce alternating light/dark regions for attracting insects,” then this limitation is contradictory to the recitation immediately previous: “a substantially planar adhesive surface configured to capture insects,” rendering the scope of the claim unclear. 
Claims 24, 25, 31, & 33-38 are rejected as ultimately dependent from claim 1 rejected above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 24-25, 35-36, & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 20130152451), Holder (US 6155002), Demarest et al. (US 5722199, “Demarest”), Speyer et al. (US 5352122, “Speyer”), and Norwood (US 20060237439).
For Claim 1, Larsen discloses an insect trap (as illustrated in Figures 6-8) consisting essentially of:
a. a trap portion (56) comprising a substantially planar adhesive surface (72, Fig. 8) configured to capture insects [0035], 
b. a base portion (52) directly connected to electrically conductive prongs insertable into an electrical socket (54, Fig. 7), the base portion further comprising:
i. a circuit configured to receive power from the electronically conductive prongs (a light source inherently has circuitry to support), 
ii. a lighting element comprising one or more lights (30) electrically connected to the circuit (inherent for powering the lights 30 as intended), and 
iii. a top surface comprising a slot configured to removably engage the trap portion (in the same manner as the elected Figures 12-16 of the instant invention, the top edge of the device of Larsen forms a slot which removably accepts the trap 56, [0034]) and secure the trap portion in place during use (the slot formed by the rigid outer portion 52 at least secures the trap 56 within the slot in the ‘in use’ position of upright), wherein the lighting element is disposed between the slot and the electrically conductive prongs (the slot and prongs surround the light source, Fig. 7);
wherein the trap portion removably engages the base portion (as illustrated in Fig. 7).
Larsen is silent to wherein the adhesive is applied over features that produce alternating light/dark regions for attracting insects;
wherein the base portion is constructed of plastic;
wherein the electrically conductive prongs are adapted to swivel, the circuitry being in a board, and the light being an LED.
Holder, like prior art above, teaches an insect trap (title, disclosure) further comprising adhesive is applied over features that produce alternating light/dark regions for attracting insects (“Where a pattern or printed color is used, the adhesive layer should be translucent or transparent to make the pattern, or color, visible. The primary consideration of the inner surface pattern is the attraction of insects so that they will make contact with the adhesive,” Col. 4, lines 40-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the backing of the removable inner portion 56 of Larsen with a pattern as taught by Holder, in order to attract more, or a specific type of, insects, yielding predictable results.  
Demarest, like prior art above, teaches an insect control device (title, disclosure), further comprising wherein a base portion is constructed of plastic (“When the flea trap is made of molded plastic, as is preferred, it is practical to unitarily mold the base 12 and grid 36,” Col. 4, lines 55-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the materials chosen for the base of Larsen with a plastic as taught by Demarest, in order to provide a sufficiently sturdy material for ease of manufacture of the base portion. Further, such a modification would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Speyer, like prior art above, teaches a nightlight type device (see Larsen’s nightlight portion 54, [0034]), further comprising electrically conductive prongs adapted to swivel (the “rotatable electrical connector” as it applies to the “night light,” Speyer, Abstract, capable of swiveling via disk 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the base portion of Larsen, specifically the mounting technique of the electrical prongs, of the above-modified reference with the ability to swivel as taught by Speyer, in order to avoid twisting of and damage to electrical wiring, as discussed in Speyer, Col. 1, line 59-Col. 2, line 11. This modification results in providing the device with a variety of mountable positions, to increase lighting in one direction of a room or another, based on the outlet location, as is well known in the art.
Norwood, like prior art above, teaches a base portion (10, Fig. 3) with a light (7) mounted to a circuit board (21, [0064]), further noting that the use of an LED light is well known in the art [0015-16].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the light of Larsen with the LED light and supporting circuit board as taught by Norwood, in order to reduce the power consumption of the device without giving up the intensity of the light, and to be able to incorporate more functions in less space, as is well known in the art, and as discussed in [0015, Norwood].
For Claim 24, the above-modified reference teaches the insect trap according to claim 1, and Larsen further teaches wherein the trap has one or more of the following dimensions:
a) the trap portion has a width from about 20 mm to about 130 mm (the disclosure of Larsen notes that the full dimension of the trap is 2 - 4 inches in diameter, [0004], so the biggest that the trap can be is 102 mm, and the trap is curved, so the width meets the claimed range; since claim limitation to a is met, the claim is satisfied);
b) the trap portion has a depth from about 5 mm to about 50 mm;
d) the base portion has a width from about 20 mm to 130 mm;
e) the base portion has a height from about 10 mm to 150 mm;
f) the base portion has a depth from about 10 mm to about 50 mm.
For Claim 25, the above-modified reference teaches the insect trap according to claim 24, and Larsen further discloses wherein the dimensions of the trap are configured such that when the insect trap is mounted to a wall, its overall depth, defined as the overall distance the insect trap protrudes from the wall, is the smallest of the three overall dimensions (as clearly illustrated in Figs 6-8).
For Claim 35, the above-modified reference teaches the insect trap of claim 1, and Larsen further discloses wherein the trap portion is disposable [0007].
For Claim 36, the above-modified reference teaches the insect trap of claim 1, and Larsen further discloses wherein the trap portion has a height from about 20 mm to about 130 mm (4 inches in height, as discussed in [0004], which is ~101 mm, falling within the claimed range).
For Claim 38, the above-modified reference teaches the insect trap of claim 1, and Larsen further discloses a thickness to the adhesive layer (as illustrated in Figure 8 and the accompanying description found in [0035-36]). Larsen is silent to the exact measurement of this thickness, and as such, is silent to wherein the adhesive has a thickness of about 0.01 mm to about 1 mm.
It would have been an obvious matter of design choice to provide the adhesive in the above device in a layer measuring 0.01 mm to about 1 mm, in order to provide a sufficient stickiness to capture the insects, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 31 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, Holder, Demarest, Speyer, and Norwood, and further in view of KR 20100000899, translation previously provided, hereinafter referred to as ‘899. 
For Claim 31, the above-modified reference teaches the insect trap according to claim 1, and Larsen further discloses wherein the adhesive is a pressure sensitive adhesive (the adhesive of Larsen is configured to catch an insect by contact, or pressure, as discussed throughout the disclosure).
The above-modified reference is silent to the adhesive selected from the group consisting of acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, vinyl ethers and mixtures thereof.
‘899, like prior art above, teaches an insect trap (title, disclosure), further comprising an adhesive selected from the group consisting of acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, vinyl ethers and mixtures thereof (“for example, acrylic (acryl) based, Rubber (rubber) and silicone-based ((silicon) is used any one of the transparent pressure-sensitive adhesive system… In addition, the adhesive layer 130 by using environment-friendly materials such as natural rubber of pure natural environment may be produced by friendly materials.” meeting the claimed material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the pressure-sensitive adhesive of the above-modified reference with one of the clear compositions discussed in ‘899, in order to use an adhesive composition well-known and available in the art which allows for optimal light dispersion to the room, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
For Claim 37, the above-modified reference teaches the insect trap of claim 1. 
The above-modified reference is silent to wherein the adhesive is transparent or translucent.
‘899, like prior art above, teaches an insect trap (title, disclosure), further comprising a “transparent pressure-sensitive adhesive system,” (as provided in the translation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference, especially the pressure-sensitive adhesive of Larsen, with a transparent adhesive as taught by ‘899, in order to use an adhesive composition well-known and available in the art which allows for optimal light dispersion to the room, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, Holder, Demarest, Speyer, and Norwood, and further in view of Willcox (US 20150201603) and O’Connell et al. (US 3348332, “O’Connell”).
For Claim 33, the above-modified reference teaches the insect trap of claim 1.
The above-modified reference is silent to wherein the lighting element comprises at least one LED that emits UV light and at least one LED that emits visible light diode (LED).
Willcox, like prior art above, teaches an insect trap (title, disclosure), further comprising multiple lights (22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the above-modified reference with multiple light sources as taught by Willcox, in order to illuminate a larger area.
O’Connell, like prior art above, teaches an insect trap (title, disclosure), further contemplating that the device preferably emits “…a low level of visible light and a high level of ultra-violet radiation with a peak output at a wave length on the order of 3654 angstroms. Such ultra-violet radiation is both attractive to flying insects and is harmful to their body metabolism, producing interference with their nervous system and dizziness which varies directly with the duration and intensity of the exposure,” Column 2, lines 28-38. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify at least one of the LEDs, as modified above, with a visible light spectrum, and another of the LEDs with a UV light spectrum as taught by O’Connell, in order to disrupt the health of the insects, and also provide a nightlight, as is well known in the art.
For Claim 34, the above-modified reference teaches the insect trap of claim 34, and O’Connell further teaches wherein the at least one LED that emits visible light emits blue light (wherein blue light is within the visible spectrum, as discussed above).

Response to Arguments
Applicant’s arguments with respect to claims 1, 24, 25, 31, & 33-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643                                                                                                                                                                                                        



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643